                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF MICHIGAN



BARBARA HAYWOOD,
                                                      HON. ROBERT J. JONKER
                 Plaintiff,                           U.S. DISTRICT COURT JUDGE


v                                                     FILE NO. l:17-cv-508-RJJ-ESC


UNKNOWN HOUGH, ET AL,

                 Defendants.
                                                                               /
Barbara Haywood, Pro Per                              G. Gus Morris (P32960)
723 E. Lansing, Apt. 587B                             Christopher J. Raiti (P68600)
Idlewild, MI     49642                                MCGRAW MORRIS, P.C.
(231)660-6060                                         Attorneys for Def. EAGLE
                                                      2075 W. Big Beaver Road, Ste. 750
Adam P. Sadowski (P73864)                             Troy, MI 48084-3433
Brandon W. Waddell (P81494)                           (248) 502-4000/(248) 502-4001 Fax
Assistant Attorney General                            gmorris@mcgrawmorris.com
Attorneys for Def. HUBBARD                            craiti@mcgrawmorris.com
Civil Litigation, Employment &
Elections Division                                    Gregory R. Grant (P68808)
525 W. Ottawa Street                                  CUMMINGS,        McCLOREY,       DAVIS     &
P.O. Box 30736                                        ACHO, P.L.C.
Lansing, MI 48909                                     Attorneys for Def. HOUGH
(517)373-6434/(517)241-2741 Fax                       310 W. Front Street, Ste. 221
sadowskia@michigan.gov                                Traverse City, MI 49684
waddellb@michigan.gov                                 (231) 922-1888/(231) 922-9888 Fax
                                                      ggrant@cmda-law.com
                                    /


           DEFENDANT HOUGH'S RESPONSE IN OPPOSITION TO PLAINTIFF'S
            SECOND REQUEST FOR ENLARGEMENT OF TIME TO RESPOND

           NOW COMES Defendant HOUGH, by and through his attorneys, CUMMINGS,

    McCLOREY, DAVIS & ACHO, P.L.C, and for his Response in Opposition to Plaintiffs Second

    Request for Enlargement of Time to Respond, states as follows:

           Plaintiff has filed the instant Request asking, for a second time, for additional time to
respond to Defendants' Motions for Summary Judgment. Plaintiff has had more than sufficient

time to file a response, such that Defendant objects to this current request.

       Defendant Hough filed his Motion for Summary Judgment on November 21, 2018. Doc. #

130. As of the date of this filing, Plaintiff has had a total of 81 days to file a response to the

motion. Moreover, it is believed that Plaintiff is not actually preparing the motion responses

herself. In fact, she has been utilizing the assistance of inmate and layman, Walter Jones.

       Plaintiff has delayed this matter long enough. To that end, Defendant Hough respectfully

requests that this Honorable Court deny her current Request for Enlargement of Time.

Dated: February 12, 2019                              CUMMINGS, McCLOREY, DAVIS
                                                              & ACHO, P.L.C.

                                                         Isi Gregory R. Grant
                                                      Gregory R. Grant (P68808)
                                                      Attorneys for Def. HOUGH
                                                      310 W. Front Street, Ste. 221
                                                      Traverse City, MI 49684
                                                      (231) 922-1888/(231) 922-9888 Fax
                                                      ggrant@cmda-1aw. com
                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN



BARBARA HAYWOOD,
                                                   HON. ROBERT J. JONKER
             Plaintiff,                            U.S. DISTRICT COURT JUDGE

                                                   FILE NO. l:17-cv-508-RJJ-ESC


UNKNOWN HOUGH, ET AL,

             Defendants.
                                                                           /
Barbara Haywood, Pro Per                           G. Gus Morris (P32960)
723 E. Lansing, Apt. 587B                          Christopher J. Raiti (P68600)
Idlewild,MI 49642                                  MCGRAW MORRIS, P.C.
(231)660-6060                                      Attorneys for Def. EAGLE
                                                   2075 W. Big Beaver Road, Ste. 750
Adam P. Sadowski (P73864)                          Troy, MI 48084-3433
Brandon W. Waddell (P81494)                        (248) 502-4000/(248) 502-4001 Fax
Assistant Attorney General                         gmorris@mcgrawmorris.com
Attorneys for Def. HUBBARD                         craiti@mcgrawmorris.com
Civil Litigation, Employment &
Elections Division                                 Gregory R. Grant (P68808)
525 W. Ottawa Street                               CUMMINGS,       McCLOREY,       DAVIS     &
P.O. Box 30736                                     ACHO, P.L.C.
Lansing, MI 48909                                  Attorneys for Def. HOUGH
(517)373-6434/(517)241-2741 Fax                    310 W. Front Street, Ste. 221
sadowskia@michigan.gov                             Traverse City, MI 49684
waddellb@michigan.gov                              (231) 922-1888/(231) 922-9888 Fax
                                                   ggrant@cmda-law.com
                                 /


                                     PROOF OF SERVICE


STATE OF MICHIGAN                          )
                                           ) ss.
COUNTY OF GRAND TRAVERSE                    )

       Laurie Robbins, being duly sworn, deposes and says that she served DEFENDANT
HOUGH'S RESPONSE IN OPPOSITION TO PLAINTIFF'S SECOND REQUEST FOR
ENLARGEMENT OF TIME TO RESPOND and PROOF OF SERVICE, by depositing the
same in a U.S. mail receptacle in Traverse City, Michigan, on February 12, 2019, in a sealed
envelope, postage fully prepaid thereon, plainly addressed to the following at said address(es):
VIA FIRST CLASS MAIL TO:


Barbara Haywood, Pro Per
723 E. Lansing, Apt. 587B
Idlewild,MI 49642

VIA ECF FILING TO:


Adam P. Sadowski
Brandon W. Waddell
Assistant Attorney General
Civil Litigation, Employment &
Elections Division


G. Gus Morris
Christopher J. Raiti
MCGRAW MORRIS, P.C.

Clerk of the Court
WESTERN DISTRICT OF MICHIGAN




                                 Laurie Robbins
